Per curiam.
The trial court did not err in ruling that specific performance would lie in favor of appellees against Barton, construing these numerous simultaneous contracts together as is required by Hardin v. Great Northern Nekoosa Corp., 237 Ga. 594 (229 SE2d 371) (1976). The rights and liabilities flowing from the various documents may not be considered in isolation from each other. Rizk v. Jones, 243 Ga. 545 (255 SE2d 19) (1979).

Judgment affirmed.


All the Justices concur, except Hill, J., not participating